          Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO


 JOHN WALKER,
                                                        Case No. 4:15-cv-0498-BLW

          Plaintiff,                                    MEMORANDUM DECISION
                                                        AND ORDER
            v.

 CITY OF POCATELLO, a political
 subdivision of the State of Idaho;
 SCOTT MARCHAND, in his
 individual and official capacity;
 BRIAN and ROGER SCHEI, in his
 individual and official capacity.

          Defendants.



                                       INTRODUCTION
      Before the Court is Plaintiff John Walker’s Motion in Limine Regarding

Failure to Identify Witness or Disclose Information. Dkt. 103. Walker seeks to

exclude testimony of Kirk Bybee and Terry Felsman and any testimony relating to

Defendant’s advice of counsel defense.1 Briefing is complete, for the reasons that



      1
          It is not clear to the Court that there is an “advice of counsel” defense to the claims here.
(Continued)



MEMORANDUM DECISION AND ORDER - 1
         Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 2 of 8




follow the Court will grant the motion.

                                      BACKGROUND

       Trial in this matter is set for July 20, 2020. To understand the context of

Plaintiff’s motion it is necessary to review the procedural history of this case. On

February 8, 2016, Walker filed his amended complaint raising 42 U.S.C. § 1983

claims due to alleged constitutional violations, along with NIED and IIED claims.

Dkt. 3. Walker thereafter learned the Defendants were involved in surveilling his

conduct while on FMLA leave. On May 1, 2017 the Court granted Walker leave to

amend his complaint and add claims under the FMLA and Rehabilitation Act

related to that surveillance, and reopened discovery to allow the parties to address

these new claims. Dkt. 33. On January 31, 2018 the Court granted Defendants’

motion for summary judgment on Walkers First and Fourth Amendment claims

and two state law claims. Dkt. 57. The Court denied summary judgment on

Walker’s due process claim and the remaining claims now set for trial. Id. The

Defendants appealed the Court’s decision to the Ninth Circuit, which found that

Walker did not have an entitlement to a promotion, and remanded with instructions




Nevertheless, evidence that the Defendants did rely upon the advice of their attorney may
provide the Defendants with an effective argument to the jury that, even if they did violate the
Plaintiff’s statutory rights, their conduct was not in retaliation for Plaintiff’s actions.



MEMORANDUM DECISION AND ORDER - 2
          Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 3 of 8




to dismiss his due process claim. Dkt. 64. The Court then denied Defendants’

motion for reconsideration on the FMLA, Rehabilitation Act, NIED, and IIED

claims.

      On August 19, 2016, Defendants identified Kirk Bybee, the City’s attorney,

as someone who had knowledge of “Plaintiff’s employment, Plaintiff’s due process

hearing, and other facts pertaining to this matter. Dkt. 104-1 at 23. On March 15,

2017 Defendants disclosed an email from Bybee to Scott Marchand relating to

obtaining documentation from Walker’s physician to confirm that he was unable to

work. Dkt. 104-1 at 44. When Walker’s attorney tried to question Marchand about

the email, Defendants’ counsel asserted the email was inadvertently disclosed and

attempted to assert that it was privileged. See Dkt. 107 at 4-5. Defense Counsel

also prohibited Marchand from discussing his communications with Bybee,

asserting attorney-client privilege.

      On May 19, 2017, Walker sent additional discovery requests to Defendants,

specifically Interrogatory No. 15, seeking the identity of “any individuals who

have knowledge of or played any role in the surveillance… of Plaintiff … from

2013 to date.” Dkt. 103-3 at 6. In response Defendants objected to the

interrogatory on the grounds that it sought communications protected by attorney-

client privilege and then went on to identify nine individuals who have knowledge




MEMORANDUM DECISION AND ORDER - 3
       Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 4 of 8




related to Walker’s FMLA leave in 2015. Dkt. 103-4 at 4-5. Neither Kirk Bybee

nor Terry Felsman were disclosed in this list. Id.

      Defendants’ witness list shows that they intend to call Bybee as a witness at

trial. Dkt. 85 at 6. Bybee is expected to testify to the investigation into Walker’s

FMLA leave in 2015. Id. Specifically, his testimony will apparently relate to his

involvement in suggesting surveillance of Walker, his recommendation that the

City take no action against Walker, and the City’s duty to investigate allegations of

fraudulent FMLA leave. Id. Defendants also anticipate that several other witnesses

will testify that the decision to investigate Walker’s FMLA leave was authorized

by Bybee. Id. at 2-5.

                               LEGAL STANDARD

      There is no express authority for motions in limine in either the Federal

Rules of Civil Procedure or the Federal Rules of Evidence. Nevertheless, these

motions are well recognized in practice and by case law. See, e.g., Ohler v. United

States, 529 U.S. 753, 758 (2000). They key function of a motion in limine is to

“exclude prejudicial evidence before the evidence is actually offers.” Luce v.

United States, 469 U.S. 38, 40 (1984).

      Federal Rule of Civil Procedure 26(a)(1) requires parties to disclose “each

individual likely to have discoverable information—along with the subjects of that

information—that the disclosing party may use to support its claims or defenses.”


MEMORANDUM DECISION AND ORDER - 4
        Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 5 of 8




Pursuant to Rule 37(c)(1), if a party fails to identify a witness as required by Rule

26(a), the party is not allowed to use that witness at trial unless the failure was

substantially justified or is harmless. Fed. R. Civ. P. 37(c)(1). “Rule 37(c)(1) is a

‘self-executing,’ ‘automatic’ sanction designed to provide a strong inducement for

disclosure.” Goodman v. Staples The Office Superstore, LLC, 644 F.3d 817, 827

(9th Cir. 2011) (internal citation omitted). The burden of preventing the sanction,

and showing the failure was substantially justified or is harmless is on the party

facing the sanction. Id.

                                     ANALYSIS

      Walker seeks to exclude testimony of Kirk Bybee or any testimony asserting

that the decision to surveil Walker was based on the advice of counsel or that

Bybee approved of or was involved in the decision to surveil Walker. Dkt. 103-1 at

1-2. Walker argues that the City repeatedly asserted attorney-client privilege

regarding the decision to surveil him and failed to disclose Bybee as a witness. Id.

Defendants respond that Bybee was sufficiently identified as a witness in response

to Walker’s first discovery request in 2016. Dkt. 104 at 2. Defendants further argue

that the email disclosed between Bybee and Marchand was sufficient to put Walker

on notice of Bybee’s involvement and knowledge of facts related to the remaining

claims. Id. at 3. Finally, Defendants argue that they were not required to disclose

Bybee in response to Interrogatory No. 15 because he was not “personally involved


MEMORANDUM DECISION AND ORDER - 5
        Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 6 of 8




in the actual surveillance of Plaintiff.” Id.

      Defendants’ arguments are unpersuasive. Defendants have repeatedly

asserted attorney-client privilege to prevent Walker from learning of Bybee’s

involvement in the City’s decision-making process surrounding his FMLA leave.

At Marchand’s deposition the City’s counsel asserted that the email, which

Defendants now rely on, was inadvertently disclosed and should be clawed back.

Defendants cannot assert attorney-client privilege to prevent a plaintiff from

obtaining discovery and then rely on that same discovery to support their position

at trial. Chevron Corp. v. Pennzoil Co., 974 F.2d 1156, 1162 (9th Cir. 1992).

      Interrogatory No. 15 did not seek the identity of only those individuals

personally involved in the surveillance of Walker; it sought individuals who had

“any knowledge of” the surveillance. The City now seeks to call Bybee for the

purpose of discussing his role in approving such surveillance. However, the City

did not list him in response to this interrogatory.

      Finally, Defendants’ reliance on their initial disclosures is misplaced. While

Bybee was disclosed as someone who had general knowledge and may be called at

trial, this was before Walker’s second amended complaint and the FMLA claims

now at issue. The nature of this case changed substantially from the filing of

Walker’s first amended complaint to the decision by the Ninth Circuit dismissing




MEMORANDUM DECISION AND ORDER - 6
           Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 7 of 8




the remainder of Walker’s constitutional claims. Defendants had the opportunity to

disclose Bybee in response to Interrogatory No. 15 and chose not to.

       Walker is now prejudiced by Defendants failure to disclose Bybee as

someone who might have knowledge of Walker’s FMLA claims. Walker has not

had the opportunity to depose Bybee nor seek a second deposition of Marchand,

related to discussions that were claimed to be privileged. Defendants have not

shown that their failure to disclose Bybee was substantially justified or harmless.

Accordingly, the Court will grant Walker’s motion and prohibit Bybee from

testifying at trial. The Court will also exclude any testimony relating to Bybee’s

authorization or involvement in the surveillance of Walker.2

       Finally, Defendants do not respond to Walker’s motion seeking to exclude

testimony of Terry Felsman. It does not appear that Felsman was ever disclosed by




       2
          The Court is mindful that it recently denied the Defendants’ motion to strike the
Plaintiff’s expert testimony despite a failure to seasonable supplement her expert report.
However, the Court concluded that there was no substantial prejudice to the Defendants because
the theory and methodology of the Plaintiff’s expert had not changed, and the late
supplementation simply updated the calculations with more current information. In addition, the
Court required that the Plaintiffs pay any expenses incurred by the Defendants’ expert in
updating their report in response to Plaintiff’s supplementation. In addition, this situation is
markedly different in that the Plaintiff never tried to prevent the Defendants from learning of the
information contained in the supplemental report, whereas, the Defendants effectively barred
discovery of what Bybee knew by asserting privilege in the Marchand deposition and in
responding to Plaintiff’s interrogatories. Further, the Court does not believe there is a need for a
deposition of Plaintiff’s expert. Here, however, if Bybee was allowed to testify Walker would
need to depose him between now and trial next week.



MEMORANDUM DECISION AND ORDER - 7
       Case 4:15-cv-00498-BLW Document 109 Filed 07/13/20 Page 8 of 8




Defendants and they do not now argue that the failure was justified or harmless.

Accordingly, the Court will also prohibit Felsman from testifying at trial.

                                      ORDER
      IT IS ORDERED that Plaintiff’s Motion in Limine (Dkt. 103) is

GRANTED.



                                              DATED: July 13, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 8
